Allowable Subject Matter
Claims 1-4 and 6-20 are allowed.
-Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended claim 1 to include the previously indicated allowable subject matter of now-canceled claim 5. Applicant has also amended claims 19 and 20 to define over the prior art of Yamashita et al. (US 20120118005 A1), herein Yamashita. In particular, claims 19 now requires a bypass valve that opens during a cooling operation, wherein a capillary tube is provided between the bypass valve and the third connection pipe. Claim 20 also requires a bypass valve that is opened during a cooling operation to allow refrigerant to flow to the third connection pipe. There are no prior art teachings that would otherwise supplement or substitute the teachings of Yamashita to arrive at the claimed invention. 
Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale1 for changing the configuration of the bypass valve to arrive at the claimed invention, the reliance on said rationale is admonished2 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. choosing different types and/or configurations of valves and conduits relative to each other) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the intended purpose and operating principles of Yamashita require the specific arrangement of the bypass valve as disclosed and described therein. One of ordinary skill in the art would recognize that any modifications to Yamashita to arrive at the claimed invention would be based on improper hindsight, and would render Yamashita inoperable for its intended purpose. Assuming arguendo, rearranging and/or reconfiguring the bypass valve of Yamashita would change the principles of operation thereof, since it would require completely redesigning the structure of the air-conditioning apparatus such that the fluid flow throughout the system achieves the intended purpose of providing the various modes of operation (i.e. heating, cooling, etc.), as currently described therein. For instance, reconfiguring the cited bypass valve (17a) to open during a cooling operation (figures 4 and 6) will short-circuit the fluid flow of the vapor-compression cycle, most likely resulting in unexpected and/or unintended results, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claims. The detailed reasons for allowance, made of record in the Non-Final Office action mailed on April 27, 2022, is hereby incorporated by reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See MPEP § 2143 (I) (E).
        2 Id., at § 2145 (X) (B).